      Case 2:02-cr-00051-GMN-VCF Document 19 Filed 11/04/19 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   CHRISTOPHER D. BAKER
     Assistant United States Attorney
 4   501 Las Vegas Boulevard So., Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6336
     Fax: (702) 388-5087
 6   Christopher.D.Baker@usdoj.gov

 7   Representing the United States of America

 8                         UNITED STATES DISTRICT COURT
 9
                                DISTRICT OF NEVADA
                                       -oOo-
10
      UNITED STATES OF AMERICA,                                 Case No. 2:02-cr-00051-GMN-VCF
11
                               Plaintiff,                       GOVERNMENT’S MOTION TO
12                                                              DISMISS CRIMINAL
                   vs.                                          INDICTMENT PURSUANT TO
13                                                              FEDERAL RULE OF
      TAPAITA PEINI,                                            CRIMINAL PROCEDURE 48(A)
14
                              Defendant.
15

16

17           The United States of America, by and through the undersigned attorney, respectfully

18   seeks leave of court pursuant to Federal Rule of Criminal Procedure 48(a) to dismiss the above-

19   captioned case and any outstanding warrant (if any) against Defendant TAPAITA PEINI. The

20   United States evaluated the age of the case and determined that dismissing the case, and any

21   outstanding warrant, is in the best interest of justice.

22   ///
     ///
23

24



                                                       1
     Case 2:02-cr-00051-GMN-VCF Document 19 Filed 11/04/19 Page 2 of 2



 1         Accordingly, the United States respectfully requests that the Court dismiss the

 2   indictment and any outstanding warrant against the above-captioned defendant.

 3   DATED: November 4, 2019

 4                                             Respectfully submitted,

 5                                             NICHOLAS A. TRUTANICH
                                               United States Attorney
 6
                                                      //s//
 7                                             CHRISTOPHER D. BAKER
                                               Assistant United States Attorney
 8

 9
     The Government’s motion is hereby GRANTED.
10
     IT IS SO ORDERED.
11
                5 day of November, 2019.
     Dated this __
12

13
     _______________________________________
14   Gloria M. Navarro, District Judge
     United States District Court
15

16

17

18

19

20

21

22

23

24



                                                   2
